Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the positive responses" and “the accept-transaction request.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
Independent claims 21, 25, and 34 recite performing transactions in a distributed system using a plurality of consensus groups and a consensus protocol, sending a transaction to a first and second consensus group, determining that an additional transaction has been chosen by the first or second consensus group involving another transaction group, and sending an abort request to the consensus groups that returned acceptance reactions of the additional transaction. This appears to be a mental process because the logic of this (sending transactions, determining the state of transactions, and sending abort requests) may be performed by a human being using generic machines. 
As noted in MPEP 2106.04(a)(2) III C, “claims can recite a mental process even if they are claimed as being performed on a computer. 

The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").”

MPEP 2106.04(a)(2) III C 1-3 further elaborate on the idea that a claim may still be directed towards an abstract idea despite the use of a generic machine. Thus, though the claims may not be performed wholly in a human mind, the steps may be performed by a human with a generic computer. 
This judicial exception is not integrated into a practical application because the claimed subject matter does not appear to improve the processing of a computer or require the use of any particular machines. While the claims use generic machines in the form of computing devices, none of these machines are described with any particular specialized functions. It is noted that the claims simply submit transactions, monitor the state of transactions, and send abort and commit requests with nothing more. No improvement to the functioning of a computer is claimed. This is not a practical application under 35 USC 101. 
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims include no additional elements beyond the computing devices and their configuration into consensus groups. There are no additional elements in the form of particular machines and no additional elements that improve the processing of a computer. 
Dependent claims 22-24, 26-33, and 35-40 are similarly rejected as being directed towards a mental process lacking a practical application and without any additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims merely include additional transaction monitoring and submission steps and additional computing device arrangements. No improvements to the functioning of a computer are claimed and there are no additional elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-28, and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Golab et al. (US Pre-Grant Publication 2013/0110781) in view of Hsieh et al. (US Patent 9,569,253). 

As to claim 21, Golab et al. teaches a system, comprising: 
a plurality of computing devices configured to implement a distributed transaction system operating on a data set (see Figure 1 and paragraph [0018]. Multiple nodes exist to implement distributed transactions on replicas), 
the distributed transaction group comprising a proposer and a plurality of consensus groups including a first consensus group comprising a first plurality of members storing respective replicas of the data set and a second consensus group comprising a second plurality of members storing respective replicas of the data set (see paragraph [0018] and Figure 1. Clients may propose transactions to a set of memnodes and consensus nodes. Memnodes and consensus nodes each represent transaction groups containing a plurality of replicas of a dataset, where each of the replicas may be considered a “node”), 
wherein the proposer and the first plurality of members and the second plurality of members implement a consensus protocol (see paragraphs [0033] and [0038]. A consensus protocol is used to commit or abort transactions), and wherein the distributed transaction system is configured to: 
send, from the proposer to at least a portion of the first consensus group and at least a portion of the second consensus group, a prepare- transaction request for a transaction, wherein a transaction group for the transaction comprises the first consensus group and the second consensus group (see paragraphs [0039] and [0041] for identifying consensus groups. See paragraph [0044] for the creation and transmission of a prepare transaction request); 
…
send an abort-transaction request from the proposer to one or more consensus groups of the transaction group .. (see paragraphs [0030] and [0048]. The client may send abort responses to the transaction groups. Also see paragraphs [0048]-[0051], which discuss when to send an abort message to the transaction groups, such as if an abort vote is received from one group of replicas. This may require some memnodes to roll back transactions that have been chosen to be aborted by a consensus protocol).  
Golab does not explicitly teach: 
determine, based at least in part on one or more responses to the prepare- transaction request, that an additional transaction has been chosen by the first consensus group or the second consensus group, wherein the additional transaction involves another transaction group comprising one or more additional consensus groups of the plurality of consensus groups; and 
send an abort-transaction request from the proposer to one or more consensus groups of the transaction group that returned responses to the prepare-transaction request that indicate acceptance of the additional transaction.
Hsieh
determine, based at least in part on one or more responses to the prepare- transaction request, that an additional transaction has been chosen by the first consensus group or the second consensus group, wherein the additional transaction involves another transaction group comprising one or more additional consensus groups of the plurality of consensus groups (see 12:24-36 for receiving multiple transactions that may conflict. Notably, if transactions conflict, a Paxos consensus must be reached to determine whether to accept or reject each transaction. While Hsieh does not explicitly show three separate transaction groups, it is noted that Golab does. Paragraph [0024] of Golab indicates that the system may include more than two memnodes. Thus, the system of Golab may include at least three memnodes, or transaction groups, as a part of a consensus protocol. Because Golab shows having at least three consensus groups, and Hsieh shows having conflicting transactions that need to be resolved with a vote amongst transaction groups in one which one transaction agreed to by a quorum is accepted and others are rejected, then the claimed subject matter of having an additional transaction (conflicting transaction) selected by another transaction group would be obvious); and 
send an abort-transaction request from the proposer to one or more consensus groups of the transaction group that returned responses to the prepare-transaction request that indicate acceptance of the additional transaction (see Hsieh 12:24-36. Transactions which do not receive consensus are rejected. See Golab [0030] and [0048]-[0051] for sending an abort transaction request from a client to memnodes, or transaction groups, that require a rollback of a transaction).
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Golab by the teaching of Hsieh because Hsieh provides for instructions on what to do when receiving conflicting transactions within a time period. This will make Golab more robust when responding to clients’ needs by allowing Golab to resolve conflicts among transactions. 

As to claim 22, Golab as modified teaches the system as recited in claim 21, wherein the prepare-transaction request, the positive responses to the prepare-transaction request, and the accept-transaction request are sent using the consensus protocol and without centralized coordination external to the proposer and the first and second consensus groups (see Golab paragraph [0030]. Requests and responses are sent according to the consensus protocol. There is no centralized coordination external to the proposer and the consensus groups). 

As to claim 24, Golab as modified teaches the system as recited in claim 21, wherein the prepare-transaction request comprises data identifying individual members in the first and second consensus groups to which the prepare-transaction request is sent (see Golab paragraphs [0042]-[0044]. A prepare transaction request is sent to specified individual memnodes, or transaction groups).

As to claim 25, see the rejection of claim 21. 

As to claim 26, Golab as modified teaches the method as recited in claim 25, wherein the prepare-transaction request, the one or more responses to the prepare-transaction request, and the abort-transaction request are sent using a consensus protocol and without centralized coordination external to the proposer and the first and second consensus groups (see Golab paragraph [0030]. Requests and responses are sent according to the consensus protocol. There is no centralized coordination external to the proposer and the consensus groups).

As to claim 27, see the rejection of claim 23. 

As to claim 28, Golab as modified teaches the method as recited in claim 25, further comprising: 
aborting the transaction (see Hsieh 12:24-36 for rejecting a transaction. Also see Golab paragraphs [0048]-[0051] for aborting a transaction); and 
performing the additional transaction (see Hsieh 12:24-36 for analyzing conflicting transactions and choosing to commit one and reject another).

As to claim 32, Golab as modified teaches the method as recited in claim 25, further comprising: 
receiving, at a member of a consensus group within a transaction group, an abort- transaction request (see Golab paragraphs [0048]-[0051]); and 
aborting, at the member of the consensus group, one or more accepted transaction proposals (see Golab paragraphs [0048]-[0051]).  

As to claim 33, Golab as modified by Hsieh teaches the method as recited in claim 25, wherein the plurality of stored replicas comprise volume data or volume metadata (see Hsieh 2:65-3:20. Data partitions are stored).

As to claim 34, see the rejection of claim 21. 
As to claim 35, see the rejection of claim 26. 
As to claim 36, see the rejection of claim 23. 
As to claim 37, see the rejection of claim 24. 
As to claim 38, see the rejection of claim 29. 
As to claim 39, see the rejection of claim 28. 

As to claim 40, Golab as modified teaches computer-readable storage medium as recited in claim 34, further comprising additional program instructions that, when executed on or across the one or more processors, perform: 
sending, from a second proposer to at least a portion of the first consensus group and at least a portion of the second consensus group, a second prepare- transaction request for a second transaction (see Golan paragraphs [0030] and [0048]-[0051]); 
determining, based at least in part on one or more responses to the second prepare- transaction request, that the transaction has been chosen by the first consensus group and the second consensus group (see Golan paragraphs [0030] and [0048]-[0051]); and 
initiating, by the second proposer, a redrive of the transaction using the first consensus group and the second consensus group (see Golan paragraphs [0032]. A transaction may be restarted if any one of the consensus groups, including and in addition to the first consensus group, fail).

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Golab et al. (US Pre-Grant Publication 2013/0110781) in view of Hsieh et al. (US Patent 9,569,253), further in view of Junqueira et al. (US Pre-Grant Publication 2013/0110883).

As to claim 23, Golab as modified teaches the system as recited in claim 21. 
Golab does not teach wherein the additional transaction is chosen based at least in part on a transaction number for the additional transaction being higher than a transaction number for the transaction.  
Junqueira teaches wherein the additional transaction is chosen based at least in part on a transaction number for the additional transaction being higher than a transaction number for the transaction (see Figure 2, paragraphs [0025]-[0028]. If there are conflicting transactions, a second transaction with a commit time higher than a start time of a first transaction will be committed. The timestamps are “transaction numbers” for each transaction). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Golab by the teaching of Junqueira because Junqueira provides for additional, more detailed, instructions on what to do when receiving conflicting transactions within a time period. This will make Golab more robust when responding to clients’ needs by allowing Golab to consistently resolve conflicts among transactions according to an established conflict resolution system. 

As to claim 30, Golab as modified teaches the method as recited in claim 25, further comprising: 
sending, from a second proposer to at least a portion of a third consensus group and at least a portion of a fourth consensus group, a second prepare-transaction request for a second transaction, wherein the third consensus group comprises a third plurality of members and the fourth consensus group comprises a fourth plurality of members, wherein the second proposer and the third plurality of members and the fourth plurality of members implement a consensus protocol (see paragraph Figure 1 and paragraphs [0018] and [0024] of Golab, which indicate that the system may include multiple clients and more than two memnodes. Thus, the system of Golab may include any number of consensus groups. Also see MPEP 2144.04 VI section (B), which indicates that the mere duplication of parts is obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced); 
sending, from a majority of the third consensus group and a majority of the fourth consensus group to the second proposer, positive responses to the second prepare-transaction request, wherein the majority of the third consensus group and the majority of the fourth consensus group represent acceptors (see Golab paragraphs [0030] and [0048]-[0051]), and 
…
sending, from the second proposer to the acceptors in the third consensus group and in the fourth consensus group, an accept-transaction request for the third transaction (see Golab paragraphs [0030] and [0048]-[0051]).   
Golab as modified does not clearly teach: 
wherein the positive responses to the second prepare-transaction request from the third consensus group and from the fourth consensus group indicate acceptance of a third transaction having a higher transaction number than the second transaction; and 
Junqueira teaches: 
wherein the positive responses to the second prepare-transaction request from the third consensus group and from the fourth consensus group indicate acceptance of a third transaction having a higher transaction number than the second transaction (see Figure 2, paragraphs [0025]-[0028]. If there are conflicting transactions, a second transaction with a commit time higher than a start time of a first transaction will be committed. The timestamps are “transaction numbers” for each transaction). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Golab by the teaching of Junqueira because Junqueira provides for additional, more detailed, instructions on what to do when receiving conflicting transactions within a time period. This will make Golab more robust when responding to clients’ needs by allowing Golab to consistently resolve conflicts among transactions according to an established conflict resolution system. 

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Golab et al. (US Pre-Grant Publication 2013/0110781) in view of Hsieh et al. (US Patent 9,569,253), further in view of Norbauer et al. (US Pre-Grant Publication 2010/0174734). 

As to claim 29, Golab as modified teaches the method as recited in claim 25, further comprising:
sending, from a second proposer to at least a portion of a third consensus group and at least a portion of a fourth consensus group, a second prepare-transaction request for a second transaction (see paragraph Figure 1 and paragraphs [0018] and [0024] of Golab, which indicate that the system may include multiple clients and more than two memnodes. Thus, the system of Golab may include any number of consensus groups. Also see MPEP 2144.04 VI section (B), which indicates that the mere duplication of parts is obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced), 
wherein the second prepare-transaction request comprises a second transaction number (see Golab paragraph [0044]. Each transaction has a transaction identifier number), 
wherein the third consensus group comprises a third plurality of members and the fourth consensus group comprises a fourth plurality of members (see Golab paragraph [0024]), 
wherein the second proposer and the third plurality of members and the fourth plurality of members implement a consensus protocol (see Golab paragraphs [0033] and [0038]); 
sending, from a majority of the third consensus group to the second proposer, but not from a majority of the fourth consensus group, positive responses to the second prepare-transaction request (see Golab paragraphs [0030] and [0048]-[0051]); and 
Golab does not teach: 
retrying the second transaction using a third prepare-transaction request comprising a third transaction number, wherein the third transaction number is higher than the second transaction number.
Norbauer teaches: 
retrying the second transaction using a third prepare-transaction request comprising a third transaction number, wherein the third transaction number is higher than the second transaction number (see paragraphs [0059]-[0060]. Norbauer includes a retry transaction number that is incremented whenever a retry of a transaction is performed. Because the number is incremented, retried transactions have a higher “transaction number” than the original transactions).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Golab by Norbauer, because Norbauer shows that Golab may track the number of retries that have been performed. This tracker may save Golab from repeatedly trying transactions that fail, thus saving resources. 

As to claim 31, Golab as modified teaches the method as recited in claim 25, further comprising: 
retrying the transaction using another prepare-transaction request comprising a higher transaction number than the prepare-transaction request (see paragraphs [0059]-[0060]. Norbauer includes a retry transaction number that is incremented whenever a retry of a transaction is performed. Because the number is incremented, retried transactions have a higher “transaction number” than the original transactions). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Golab by Norbauer, because Norbauer shows that Golab may track the number of retries that have been performed. This tracker may save Golab from repeatedly trying transactions that fail, thus saving resources. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152